Third District Court of Appeal
                               State of Florida

                          Opinion filed July 27, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2005
                      Lower Tribunal No. F13-11975
                          ________________


                          Anthony Sampson,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Teresa Mary Pooler, Judge.

     Anthony Sampson, in proper person.

      Ashley Moody, Attorney General, and Magaly Rodriguez, Assistant
Attorney General, for appellee.


Before EMAS, SCALES and BOKOR, JJ.

     BOKOR, J.
     Anthony Sampson appeals the denial of a motion to correct an illegal

sentence under rule 3.800, Florida Rules of Criminal Procedure. 1 Sampson

alleges that the trial court’s use of an incorrect sentencing scoresheet

resulted in his receiving a higher sentence than he would have received

under the appropriate sentencing guidelines at the time of the offenses. The

State concedes that the scoresheet was incorrect, but nonetheless contends

that the error is harmless because the sentence was within the statutory

maximum that the trial court could have imposed upon making findings to

justify an upward departure from the guidelines sentence. Because the court

did not make such findings, and because we cannot conclude from the

record that the trial court would have done so but for its reliance on the

improper scoresheet, we vacate the sentence and remand for a new

sentencing proceeding.

     Sampson was convicted of second-degree murder, armed robbery,

and grand theft based on acts committed on May 12–13, 1997. During his

sentencing, the trial court calculated Sampson’s sentencing scoresheet

pursuant to the Florida Criminal Punishment Code guidelines and concluded

that the minimum permissible sentence was 379.35 months incarceration.


1
 Our review is de novo. See, e.g., Jimenez v. State, 265 So. 3d 462, 476
n.10 (Fla. 2018).


                                     2
Due to Sampson’s lengthy criminal history and the violent nature of the

offenses, the court sentenced him to life for the murder charge, 75 years for

the robbery, and 5 years for the grand theft, to run concurrently. This court

affirmed on direct appeal. Sampson v. State, 213 So. 3d 1090 (Fla. 3d DCA

2017).

      Subsequently, Sampson brought a motion for postconviction relief,

arguing in pertinent part that his sentence was illegal due to the trial court’s

failure to properly impose the 1994 revised sentencing guidelines, which

would have resulted in a sentence range of 218.55 to 364.25 months

incarceration.   The trial court denied the motion on the basis that the

sentences were not illegal because they fell below the statutory maximum

for each charge. 2 This appeal followed.

      Sampson correctly notes, and the State doesn’t dispute, that the trial

court should have applied the 1994 revised sentencing guidelines instead of



2
   See § 782.04(2), Fla. Stat. (1997) (classifying second-degree murder as
first-degree felony punishable by life when committed with the use of a
deadly weapon); § 775.087(1)(a), Fla. Stat. (1997) (enhancing first-degree
felonies in which firearm usage is not an essential element to life felonies
when firearm is used, carried, or threatened, except where otherwise
provided by law); § 812.13(2)(a), Fla. Stat. (1997) (classifying armed robbery
with a firearm as first-degree felony punishable by life); § 812.014(2)(c), Fla.
Stat. (1997) (classifying grand theft as third-degree felony); § 775.082(3),
Fla. Stat. (1997) (providing third-degree felonies punishable by up to five
years’ incarceration).

                                       3
the Criminal Punishment Code for the offenses committed in 1997. See §

921.001(4)(b)2., Fla. Stat. (1997) (“The 1994 guidelines apply to sentencing

for all felonies, except capital felonies, committed on or after January 1,

1994.”); § 921.0022, Fla. Stat. (1997) (providing that Criminal Punishment

Code scoresheet is “[e]ffective October 1, 1998”). The fact that Sampson’s

sentence fell below the statutory maximum doesn’t end the inquiry here.

See, e.g., Parks v. State, 697 So. 2d 964 (Fla. 1st DCA 1997) (“Use of the

wrong scoresheet is akin to an incorrect scoresheet calculation which is

cognizable under Florida Rule of Criminal Procedure 3.800(a).”); Jackson v.

State, 983 So. 2d 562, 572 (Fla. 2008) (recognizing “that the scoresheet was

inaccurate” as a “sentencing error” for purposes of Rule 3.800).

     While the trial court could legally impose the sentence given to

Sampson, it could do so only upon additional written findings. Under the

1994 guidelines, a trial court may only apply a sentence within 25% of the

median recommended guidelines range, absent written findings reasonably

justifying a departure from such a range. See § 921.001(5)–(6), Fla. Stat.

(1997) (requiring sentence under 1994 guidelines to be within guidelines

range “unless there is a departure sentence with written findings” that is

“based upon circumstances or factors which reasonably justify the

aggravation or mitigation of the sentence”); Fla. R. Crim. P. 3.703(d)(30)(B)



                                     4
(requiring written statement justifying departure sentence to be included in

the record); § 921.0014(2), Fla. Stat. (1997) (“The recommended sentence

length in state prison months may be increased by up to, and including, 25

percent . . . at the discretion of the court.”); § 921.0024(2), Fla. Stat. (1997)

(allowing trial court to impose any sentence up to statutory maximum under

Criminal Punishment Code); see also Mays v. State, 717 So. 2d 515, 515–

16 (Fla. 1998) (explaining process of guidelines sentencing).

      Sampson’s sentence of life plus 75 years exceeds the maximum of

364.25 months he could have received under the 1994 guidelines absent a

departure. Accordingly, the trial court was required to make written findings.

The State claims that the court’s failure to make such findings was harmless

here because the record is replete with evidence to support such a

departure. See Rubin v. State, 734 So. 2d 1089, 1090 (Fla. 3d DCA 1999)

(“[W]here it is clear that the trial court would have imposed the departure

sentence notwithstanding the scoresheet error and there are valid reasons

for the departure sentence, we affirm.”). But Rubin arises from a different

factual posture. In Rubin, the court explained in detail that, notwithstanding

the error in the appellant’s point total, such effort was harmless based on the

record evidence cited by the trial court to justify its departure sentence. Id.

at 1089–90. Here, we take no position on the ultimate merits of an upward



                                       5
departure. But, unlike Rubin, the lack of record evidence cited by the trial

court prevents us from finding harmless error. In a case more analogous to

the facts here, our sister court explained that absent a clear intent to impose

a sentence notwithstanding a scoresheet error (such as in Rubin), the proper

remedy requires remand to allow the trial court “to provide proof that the

sentencing guidelines scoresheet error did not affect [the defendant’s]

sentence or to re-sentence him with a corrected scoresheet.” Knowles v.

State, 791 So. 2d 534, 535 (Fla. 4th DCA 2001).

      The lack of specific findings from the trial court justifying the departure

of greater than 25% precludes us from finding harmless error under the

applicable sentencing guidelines.      Thus, we vacate the sentence and

remand for a new sentencing hearing, resentencing, and further

proceedings.    Sampson and his counsel shall be present at the new

sentencing hearing and the resentencing.

      Reversed and remanded.




                                       6